8 A.3d 339 (2010)
James QUINN, Respondent
v.
Michael BUPP, Petitioner.
No. 468 WAL 2010.
Supreme Court of Pennsylvania.
November 30, 2010.

ORDER
PER CURIAM.
AND NOW, this 30th day of November, 2010, the Petition for Allowance of Appeal is hereby treated as a Petition for Review, as this matter involves a challenge to the Superior Court's order quashing and dismissing Petitioner's appeal. See Vaccone v. Syken, 587 Pa. 380, 899 A.2d 1103, 1106 n. 2 (2006). The order of the Superior Court is AFFIRMED.